                Case 2:19-cr-00010-RSM Document 62 Filed 08/22/19 Page 1 of 7



 1                                                                               Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
10
                                                                         NO. CR19-010RSM
11      UNITED STATES OF AMERICA,
12                                 Plaintiff,                            UNITED STATES’ RESPONSE TO
                                                                         DEFENDANTS’ MOTION TO STRIKE
13                           v.                                          SURPLUSAGE
14
        HUAWEI DEVICE CO., LTD.,
15      HUAWEI DEVICE USA, INC.,
16                                Defendants.
17
18 I.         Introduction.
19            The United States of America, by and through Tessa M. Gorman, First Assistant
20 United States Attorney for the Western District of Washington (Acting Under Authority
21 Conferred by 28 U.S.C. § 515), and Todd Greenberg, Thomas Woods, and Siddharth
22 Velamoor, Assistant United States Attorneys for said District, hereby files this response
23 to the Defendants’ Motion to Strike Surplusage (Dkt. 55).
24            The defendants move the Court to strike paragraphs 38, 47, and 48 of the
25 Indictment as surplusage.1 In order to constitute surplusage, language in an indictment
26
27
     1 These portions of the Indictment relate to a publically issued report by the United States House of Representatives
28   Permanent Select Committee on Intelligence (¶ 38); prior lawsuits between Huawei corporate entities and Cisco and
      RESPONSE TO DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                                       UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET SUITE 5220
      United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 1
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
                Case 2:19-cr-00010-RSM Document 62 Filed 08/22/19 Page 2 of 7



 1 must be both not relevant to the charges and prejudicial to the defense. United States v.
 2 Laurienti, 611 F.3d 530, 546-47 (9th Cir. 2010). Here, the defendants fail to establish
 3 that they would suffer any prejudice as a result of the language in the indictment because,
 4 as this Court well knows, the standard practice in this District is for the indictment not to
 5 be read or provided to the jury at trial. Assuming the Court follows this practice in the
 6 instant case, as the government would request, there could be no prejudice to the
 7 defendants as a result of the inclusion of these paragraphs in the Indictment. Therefore,
 8 the Court should deny the motion.
 9 II.       Legal Standards Governing Motions to Strike Surplusage.
10           Rule 7(d) of the Federal Rules of Criminal Procedure provides that “[t]he Court on
11 motion of the defendant may strike surplusage from the indictment or information.” Fed.
12 R. Crim. P. 7(d). The proper purpose of a motion to strike under Rule 7(d) is “to protect
13 a defendant against prejudicial or inflammatory allegations that are neither relevant nor
14 material to the charges.” Laurienti, 611 F.3d at 546-47 (quoting United States v.
15 Terrigno, 838 F.2d 371, 373 (9th Cir. 1988)). See United States v. Ramirez, 710 F.2d
16 535, 544-45 (9th Cir. 1983). In order to support a motion to strike surplusage, the
17 defendant must show that the language in the indictment is both irrelevant to the charges
18 and prejudicial. United States v. Laurienti, 611 F.3d at 546-47. See United States v.
19 Hedgepeth, 434 F.3d 609, 612 (3d Cir. 2006) (“[T]he court may strike surplusage from
20 the indictment or information when it is both irrelevant (or immaterial) and prejudicial.
21 Logic demands the conjunctive standard: information that is prejudicial, yet relevant to
22 the indictment, must be included for any future conviction to stand and information that
23 is irrelevant need not be struck if there is no evidence that the defendant was prejudiced
24 by its inclusion.”) (emphasis added).
25
26
27
     Motorola (¶ 38); and a Huawei bonus program designed to reward Huawei employees for stealing confidential
28   information from competitors (¶¶ 47-48).
       RESPONSE TO DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                             UNITED STATES ATTORNEY
                                                                                       700 STEWART STREET SUITE 5220
       United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 2
                                                                                          SEATTLE, WASHINGTON 98101
                                                                                                (206) 553-7970
             Case 2:19-cr-00010-RSM Document 62 Filed 08/22/19 Page 3 of 7



 1         Rule 7(d) should be “strictly construed against striking surplusage.” United States
 2 v. Ali Razaq, 134 F.3d 1121, 1134 (D.C. Cir. 1998) (citation omitted). Whether to strike
 3 language in an indictment as surplusage is committed to the discretion of the trial court,
 4 and denial of a motion to strike surplusage is reviewed on appeal for abuse of discretion.
 5 Laurienti, 611 at 546-47; Terrigno, 838 F.2d at 373.
 6
 7 III.    The Court Should Deny the Motion Because there will be no Prejudice if the
           Indictment is Not Read or Provided to the Jury.
 8
 9         When an indictment is not read or provided to the jury, the allegations therein – no
10 matter how salacious – cannot not possibly prejudice the jury’s deliberations against the
11 defendant. Hedgepeth, 434 F.3d at 612 (“In the absence of any evidence that the jury
12 was exposed to the [] indictment, Hedgepeth’s claim of prejudice fails before it leaves the
13 gate, as information never revealed to the jury could not have prejudiced its
14 deliberations.”). Assuming that this Court does not intend to read or provide the
15 indictment to the jury in the instant case, the Court should deny the defendants’ motion
16 because the jury will not be prejudiced by any of the allegations in the indictment. Id.
17 (“information that is irrelevant need not be struck [from an indictment] if there is no
18 evidence that the defendant was prejudiced by its inclusion.”).
19         In recognition of this principle, district courts routinely have denied motions to
20 strike surplusage when the indictment is not provided or read verbatim (or at all) to the
21 jury. As one court has explained:
22         Allegations in the indictment that are never read to the jury are not
23         prejudicial and therefore need not be stricken. . . . While some courts have
           a practice of providing a copy of the indictment, or reading it verbatim to
24         the jury, this Court does not. The Court, according to its usual practice,
25         will not give a copy of the indictment to the jurors, and will screen
           irrelevant, prejudicial material from the jury, including any unnecessary
26         contents of the indictment. There is, therefore, no surplusage in the
27         indictment. Issues regarding what the jury will see or hear can be resolved
           at trial or by motions in limine.
28
     RESPONSE TO DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 3
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:19-cr-00010-RSM Document 62 Filed 08/22/19 Page 4 of 7



 1 United States v. Ballard, 2007 WL 4365499 *2 (E.D. Ca. 2007) (citing Hedgepeth, 434
 2 F.3d at 613). See e.g., United States v. Prejean, 429 F.Supp.2d 782, 796-97 (E.D. La.
 3 2006) (denying motion, in part, because the indictment “will not be read to the jury
 4 during the trial”; instead, a non-prejudicial summary of the indictment would be read);
 5 United States v. Nacchio, 2006 WL 2475282 *5 (D. Colo. 2006) (“In light of the fact that
 6 this court does not make a practice of reading the entire indictment to the jury at the
 7 outset of trial, the inclusion of this material in the indictment is not prejudicial nor does
 8 inclusion suspend the rules of evidence.”); United States v. Watters, 2010 WL 3369844
 9 *1 (N.D. Ohio 2010) (“With regard to the motion to strike surplusage from the
10 indictment, I believe that motion is moot. It is not my practice to read the indictment or
11 otherwise provide it to the jury. . . . That being so, striking some portion of the
12 indictment is not necessary.”); United States v. Islamic American Relief Agency, 2009
13 WL 3062176 *1 (W.D. Mo. 2009) (“Because the Court controls the language read to the
14 jury, including the language of an indictment, the Court can address Defendants’
15 concerns by the manner in which the Court reads the Indictment to the jury.”); United
16 States v. Gross, 2008 WL 4559851 *6 (E.D. Wash. 2008) (noting that “as a general rule,
17 surplusage in an indictment is simply ignored,” and denying motion, in part, because
18 indictment was not read to the jury) (citing United States v. Heck, 499 F.2d 778, 792 (9th
19 Cir. 1974)); United States v. Poulsen, 2008 WL 4326461 *8 (S.D. Ohio 2008) (denying
20 motion to strike surplusage because indictment would not be provided to jury and the
21 prejudicial portions of the indictment would be omitted during the court’s reading of the
22 indictment); United States v. Bordewick, 2007 WL 4287333 *4 (N.D. Cal. 2007)
23 (“Allegations in the indictment that are never read to the jury are not prejudicial and
24 therefore need not be stricken.”) (citing Hedgepeth, 434 F.3d at 613).
25         Not surprisingly, the decisions cited by the defendants in which courts granted
26 motions to strike surplusage appear to involve cases in which the indictment was read
27 and/or provided to the jury at trial. See, e.g. United States v. Vastola, 670 F. Supp. 1244,
28
     RESPONSE TO DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 4
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:19-cr-00010-RSM Document 62 Filed 08/22/19 Page 5 of 7



 1 1255 (D. N.J. 1987) (“[T]he court is concerned with the prejudicial effect on the jury of
 2 listening to the judge recite this [indictment] preamble at the opening of the case.”)
 3 (original emphasis); United States v. Poindexter, 725 F. Supp. 13, 35 (D.D.C. 1989)
 4 (noting that the language of the indictment “could improperly indicate to a jury” that
 5 defendants had been charged with other offenses); United States v. Hubbard, 474 F.
 6 Supp. 64, 82-83 (same); United States v. Gerlay, 2009 WL 3872143 (D. Alaska 2009)
 7 (same).
 8       Here, assuming the Court does not read or provide the Indictment to the jury, then
 9 there could be no prejudice to the defendants as a result of any of the language contained
10 therein. Therefore, there is no need for the Court to strike any portions of the Indictment
11 as surplusage, and the motion should be denied.
12        In disposing of the defendants’ motion, the Court need not address the second
13 element of surplusage – whether the language in the indictment is relevant to the charges
14 – because the defendants entirely fail to establish the first element – prejudice. As a
15 result, the government will not address the issue of relevancy herein. Instead, the
16 government will set forth the various reasons why the allegations in paragraphs 38, 47,
17 and 48 are relevant to the charges in this case when it responds substantively to the
18 defendant’s separate motion to exclude this evidence at trial. See Defendant’s Motion to
19 Exclude Irrelevant and Prejudicial Evidence at Trial (Dkt. 53).
20       //
21         //
22         //
23
24
25
26
27
28
     RESPONSE TO DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                 UNITED STATES ATTORNEY
                                                                         700 STEWART STREET SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 5
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-cr-00010-RSM Document 62 Filed 08/22/19 Page 6 of 7



1          IV.     Conclusion.
2          WHEREFORE, for the reasons set forth herein, the government submits that the
3 Court should deny the defendants’ Motion to Strike Surplusage.
4              DATED this 22nd day of August, 2019.
5
6                                                         Respectfully submitted,
7                                                         TESSA M. GORMAN
8                                                         First Assistant United States Attorney
                                                          (Acting Under Authority Conferred by
9                                                         28 U.S.C. § 515)
10
11                                                        s/ Todd Greenberg
12                                                        TODD GREENBERG
                                                          THOMAS WOODS
13                                                        SIDDHARTH VELAMOOR
14                                                        Assistant United States Attorneys
                                                          700 Stewart Street, Suite 5220
15                                                        Seattle, WA 98101-1271
16
17
18
19
20
21
22
23
24
25
26
27
28
     RESPONSE TO DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 6
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:19-cr-00010-RSM Document 62 Filed 08/22/19 Page 7 of 7



1
                                    CERTIFICATE OF SERVICE
2
            I hereby certify that on August 22, 2019 I electronically filed the foregoing with
3
     the Clerk of the Court using the CM/ECF system which will send notification of such
4
     filing to the attorney(s) of record for the defendant(s).
5
6
                                                           s/Jenny Fingles
7                                                          JENNY FINGLES
8                                                          Legal Assistant
                                                           United States Attorney’s Office
9                                                          700 Stewart, Suite 5220
10                                                         Seattle, Washington 98101-1271
                                                           Phone: 206-553-7970
11                                                         E-mail: jenny.fingles@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      RESPONSE TO DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET SUITE 5220
      United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 7
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:19-cr-00010-RSM Document 62-1 Filed 08/22/19 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                                    NO. CR19-010RSM
11
                               Plaintiff,
                                                                   ORDER DENYING MOTION TO
12
                          v.                                       STRIKE SURPLUSAGE
13
14    HUAWEI DEVICE CO., LTD.,
      HUAWEI DEVICE USA, INC.,
15
                   Defendants.
16
17          The Court, having considered the parties’ briefing and the relevant record on the
18 Defendants’ Motion to Strike Surplusage (Dkt. 55), HEREBY denies the motion. The
19 Court intends to follow this District’s standard practice of not reading or providing the
20 Indictment to the jury at trial. As a result, none of the language in the Indictment could
21 result in any prejudice to the Defendants, and therefore none of it need be stricken as
22 surplusage.
23
24          DATED this ____ day of August, 2019.
25
26
                                                               ______________________________
27                                                             RICARDO S. MARTINEZ
                                                               Chief United States District Judge
28
     ORDER DENYING MOTION TO STRIKE SURPLUSAGE                                  UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 1
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
             Case 2:19-cr-00010-RSM Document 62-1 Filed 08/22/19 Page 2 of 2



 1 Presented by:
 2
   TESSA M. GORMAN
 3 First Assistant United States Attorney
   (Acting Under Authority Conferred by 28 U.S.C. § 515)
 4
 5
   s/ Todd Greenberg
 6
   TODD GREENBERG
 7 THOMAS WOODS
   SIDDHARTH VELAMOOR
 8
   Assistant United States Attorneys
 9 700 Stewart Street, Suite 5220
   Seattle, WA 98101-1271
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING MOTION TO STRIKE SURPLUSAGE                            UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 2
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
